DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-9, 18, 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 6,265,309 (hereinafter referred to as Gotoh).
Gotoh, in col 1, lines 9-11, in col 4, lines 6-8, in col 5, lines 29-42, discloses a cleaning agent component such as organic solvent mixture that can be used to clean so as to produce semiconductor devices that includes coating a film i.e., the solvent mixture can be used in prewetting the surface prior to coating the film, wherein the organic solvent can be a mixture or more than two solvents i.e., at least three and includes butyrolactone, dimethylsulfoxide, and butyl acetate and the mixture does not include the claimed ether based compound, and is the same claimed organic solvents recited in claims 1-3, and has the same claimed compositional components and will inherently and necessarily possess the claimed vapor pressure and surface tension values, and Hansen solubility parameters as recited (claims 1, 3-9, 18, 20).
Claim(s) 2, 16-17, 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2011/0311914 (hereinafter referred to as Kamimura).

Kamimura, in [0542]-[0549], discloses a developer (chemical liquid) that are a mixture of two or more kinds of organic solvents and can include a mixture of ketones and esters such as cyclohexanone and butyl or ethyl acetates, and is the same combination of solvents as that recited in claim 2, and includes additional organic solvents in the mixture (claims 2, 16).  Kamimura, in [0550]-[0552], discloses that the vapor pressure of the developer that has the mixture of organic solvents is less than 2kPa (claim 17).  Kamimura, in [0552], [0553], discloses that the ketone based solvents such as cyclohexanone, and ester based solvents such as butyl acetate, and solvents such as propionates and/or propylene glycol monomethyl ether acetate have a vapor pressure less than 2kPa (claim 19).  
Response to Arguments
Applicant’s arguments, see Amendment, filed March 21, 2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1, 3-9, 18, and 20, have been fully considered and are persuasive.  The 35 U.S.C.(b) rejection made in the previous office action has been withdrawn.  Applicant’s Remarks , see Amendment to claim 1, filed March 21, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 3-9, 18, and 20, have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection (Kamimura) of claims 1, 3-9, 18, 20, made in the previous office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over claims 1, 3-9, 18, and 20.  Applicant's arguments filed  March 21, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection of Kamimura over claims 2, 16-17, and 19, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 2, 16-17, 19, made in the previous office action is maintained.  With respect to applicant’s argument that Kamimura’s polar solvents are not used in combination as recited in the independent claims, Kamimura discloses the organic solvents in paragraph nos. [0541]-[0548], and teaches in [0549], that these solvents can be used in a mixture of two or more kinds thereof, and in [0550] specifically teaches solvents that are amide based, ester-based, ketone-based, and in [0552], teaches lists the different solvents such as cyclohexanone, butyl acetate, N-methyl-2-pyrrolidone, ethyl lactate, butyl lactate, glycols and glycol ethers, ethyl ethoxy propionate etc., and teaches the same claimed combination as that recited in claim 2. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 26, 2022.